Yandeeburgh, J.
Upon the former appeal in this case, 42 Minn. 473, (44 N. W. Rep. 532,) it was determined that the representations of Mayo, plaintiff’s grantor, to defendant, constituting the basis of an estoppel against Mayo from setting up any claim to the land in controversy, were insufficient to bar plaintiff’s claim of title to the land under his deed from Mayo, acquired before the alleged representations were acted on. This action is brought by the plaintiff under the statute alleging ownership and possession to determine the adverse claim of defendant to the quarter section of land in controversy.
' The defendant was called upon to disclose by his answer the nature of his claim, which would thereupon become the subject,of ad*97judication. But the answer simply denies plaintiff’s title and possession, and alleges that the defendant “is the owner in fee of said land, and of the whole thereof, and that plaintiff’s pretended estate, interest, and title thereto are fraudulent, and should be set aside and annulled.” The most that can be said of the general allegation of title by defendant is that he has the legal title to the whole tract. The answer clearly confined the defendant to proof of a legal title. It is not necessary for the plaintiff, in his complaint, to anticipate or state the nature of the adverse claim. It is for the defendant to disclose the nature of his claim in his answer, and thereupon a case, is presented for' the determination of the court, upon the pleadings and proofs, as to the validity of such claim as against the plaintiff. Plaintiff will be entitled to judgment upon the bare proof of actual possession, unless the defendant is able to establish the title or claim set forth in his answer. '“If his claim rests upon a legal title to the property, the sole question for determination is as to the sufficiency of such title, as against the plaintiff’s possession, under the rules of law applicable to questions of that character. If the claim is an equitable one, equitable principles and rules must govern in its determination; and in settling the rights of the parties in respect thereto the court may exercise its equity powers in granting whatever relief the nature of the case, upon the facts, may require, upon such terms and conditions as may be necessary to do complete justice.” Barber v. Evans, 27 Minn. 93, (6 N. W. Rep. 445.) And in Walton v. Perkins, 28 Minn. 415, (10 N. W. Rep. 424,) it is said that the defendant in such case “becomes practically the plaintiff, and takes the affirmative in pleading and proof;” and his pleading is in the nature of a complaint setting forth his claim against the plaintiff.
It is clear that if the claim or title relied on is an equitable one the facts must be pleaded, and cannot be shown under an allegation of title and ownership in fee. Merrill v. Dearing, 47 Minn. 137, (49 N. W. Rep. 694.)
It is obvious that the answer was drawn upon an entirely different theory of the case from that upon which the second trial and decision proceeded. The defendant evidently claimed that his deed of the land from Young was valid because Mayo was estopped to *98dispute its validity, that plaintiff was bound by the same estoppel, and that his legal title was unimpaired by the subsequent deed of Mayo to plaintiff. Upon the second trial, upon the same issue, he claimed the right to establish by evidence the existence of a trust relation between plaintiff and Mayo, under which plaintiff held title to one half the land in trust for Mayo, and that the deed from the latter to plaintiff was made with a secret parol agreement and understanding, at the time of its execution, that one half the land was to be so held in trust for Mayo. And the court received the evidence, and finds thereon that in pursuance of such agreement between the parties the deed was executed and delivered to plaintiff on the 1st day of May, and recorded on the 3d day of May, 1886, and that a written contract between them, expressing the agreement referred to, was executed on the 10th day of May, 1886, which secured to Mayo the equitable title to one half the land, though still standing in the name of plaintiff. Defendant purchased the land on the 5th day of May, and recorded his deed on the 10th day of the same month.
The rules of pleading and evidence cannot safely be disregarded. Assuming that the defendant had acquired a good title as against Mayo, on the ground of estoppel, he could only reach his interest in the hands of plaintiff by a suit in equity, and he was bound to set up the facts showing himself entitled to such relief.
This would have given the plaintiff notice that Mayo was a necessary party, unless it was made to appear that the question of his rights in the land had already been adjudicated. Upon the first trial the claim was that plaintiff stood in the shoes of Mayo, and was bound by the estoppel. Here the claim is that Mayo is bound by the estoppel, and that the defendant is therefore entitled to reach the land in plaintiff’s hands, which in equity belongs to Mayo.
The evidence was improperly received, and the record does not warrant the findings and decision in the case. Merrill v. Dearing, supra.
Whatever the ultimate rights of the parties may be, the plaintiff was entitled to have the evidence and findings confined to the case made by the pleadings. The embarrassment, not to say injustice, which would result from an opposite practice, must be apparent.
(Opinion published 51 N. W. Rep. 662.)
For example, in this case the plaintiff is held bound by the evidence of an estoppel against Mayo, and the title of the eighty acres of land is adjudged to be in the defendant, though Mayo is not a party, and the question of the estoppel is still open and at large between him and the defendant, so that plaintiff may be liable, upon his contract with Mayo of .May 10, 1886, to convey the same land to him.
Order reversed.